BROWN, J., Dissenting.
I. Introduction
The majority adopts a schizophrenic construction of the Emergency Medical Services System and the Prehospital Emergency Medical Care Personnel *941Act (the EMS Act). (See Health & Saf. Code, § 1797 et seq.; all further . statutory references are to this code unless otherwise indicated.) On the one hand, the majority correctly and repeatedly stresses “the Legislature’s desire to achieve coordination and integration is evident throughout the [EMS] [A]ct” and the “manifest legislative expectation [is] that cities and counties will eventually come to an agreement with regard to the provision of emergency medical services.” (Maj. opn., ante, at pp. 922, 930; see also id. at pp. 915, 924-925, 928-929.) On the other hand, the majority upholds as “essentially correct” the Court of Appeal’s conclusion “that cities and fire districts that contracted for or provided prehospital emergency medical services as of June 1, 1980, can retain administration of such services indefinitely and need not fully integrate their operations into the systems of their county-designated local EMS agencies.” (Id. at p. 913; see also id. at pp. 922, 924, 930.) In my view, nothing in the EMS Act supports this bizarre construction under which the Legislature is deemed to have given with one hand what it then takes with the other. Therefore, I respectfully dissent.
II. Discussion
A. The Transitional Nature of Section 1797.201
All of the Court of Appeal’s holdings are premised on its determination that section 1797.201 of the EMS Act allows a qualifying provider to retain administration of its own prehospital emergency medical services (hereafter sometimes EMS) on an ongoing basis and does not require it to integrate its operations into the system of its local EMS agency.1 (See maj. opn., ante, at p. 921.) Although the majority agrees with this interpretation of the EMS Act (id. at pp. 922-925), I do not. Rather, I would hold that a section 1797.201 provider must integrate its operations into the system of its local EMS agency. If a section 1797.201 provider desires input as to the terms of *942this integration, it must request a written agreement. Once an agreement is requested, both the section 1797.201 provider and the county involved must come to the table and bargain in good faith to arrive at a mutually acceptable agreement. The section 1797.201 provider retains administration of its own prehospital emergency medical services during the transitional period— namely, “[u]ntil such time that an agreement is reached.” (See § 1797.201, ante, at p. 941, fn. 1, italics added.) If a section 1797.201 provider continues to provide prehospital emergency medical services without requesting a written agreement, its operations are automatically integrated into the system of its local EMS agency, but it is not entitled to any of the interim protections of section 1797.201.
In reaching a contrary conclusion, the Court of Appeal relied on what it deemed “the plain meaning of section 1797.201.” According to the Court of Appeal, the first sentence of section 1797.201 (see ante, at p. 941, fn. 1) “merely requires a county to enter into a written agreement for the provision of emergency medical services upon request of a city or fire district. (Cal. Const., art. XI, § 8, subd. (a).) It thus preserves the right of an eligible city or fire district to cease providing prehospital emergency medical services and to contract with the county to provide such services for the city or fire district. . . . [I]t does not require the city or fire district to request such an agreement within any particular time, or at all.” There are several problems with this interpretation of section 1797.201.
First, the constitutional provision cited by the Court of Appeal states, “ [t]he Legislature may provide that counties perform municipal functions at the request of cities within them.” (Cal. Const., art. XI, § 8, subd. (a).) By its own terms, the provision does not apply to fire districts.
Second, section 1797.201 cannot properly be interpreted as implementing the constitutional provision because it does not require counties to perform prehospital emergency medical services for cities and fire districts. Rather, it mandates that upon the request of a section 1797.201 provider “a county shall enter into a written agreement with the city or fire district regarding the provision of prehospital emergency medical services for that city or fire district.” (See § 1797.201, ante, at p. 941, fn. 1, italics added.) The Legislature chose this terminology carefully, specifically amending an earlier version of the provision that would have required, “a county shall enter into a written agreement with the city or fire district for the provision of prehospital emergency medical services for that city or fire district.” (Sen. Bill No. 125 (1979-1980 Reg. Sess.) as amended June 17, 1980, italics added.) Viewed in this light, the language of section 1797.201 is at least equally susceptible to an interpretation of the provision as transitional in nature. *943Indeed, another Court of Appeal, although not expressly deciding the issue, observed that “[t]he plain meaning of section 1797.201 .... allows qualified cities to continue providing EMS services and retain administration thereof in the interim between its request for a written agreement with the county and the reaching of such an agreement.” (City of Petaluma v. County of Sonoma (1993) 12 Cal.App.4th 1239, 1244 [15 Cal.Rptr.2d 617], italics added.)
Finally, and perhaps most importantly, as this court explained in Lungren v. Deukmejian (1988) 45 Cal.3d 727 [248 Cal.Rptr. 115, 755 P.2d 299], “the ‘plain meaning’ rule does not prohibit a court from determining whether the literal meaning of a statute comports with its purpose or whether such a construction of one provision is consistent with other provisions of the statute. The meaning of a statute may not be determined from a single word or sentence; the words must be construed in context, and provisions relating to the same subject matter must be harmonized to the extent possible. [Citation.] Literal construction should not prevail if it is contrary to the legislative intent apparent in the statute. The intent prevails over the letter, and the letter will, if possible, be so read as to conform to the spirit of the act.” (Id. at p. 735.)
It is particularly important to focus on “the legislative intent apparent in the statute” (Lungren v. Deukmejian, supra, 45 Cal.3d at p. 735) when construing a statutory scheme as comprehensive as the EMS Act. As the majority properly acknowledges, the Legislature’s intent to coordinate and integrate all activities relating to prehospital emergency medical services is apparent throughout the EMS Act. At the local level, the Legislature accomplished this coordination and integration by authorizing counties to designate local EMS agencies, which, once designated, are required to implement a single emergency medical services system within each of their respective jurisdictions. To permit the vast array of section 1797.201 providers to continue to operate their own emergency medical services fiefdoms on an independent and ongoing basis would eviscerate the Legislature’s intent to achieve coordination and integration of the delivery of prehospital emergency medical services.
Construing section 1797.201 as transitional in nature is also “consistent with other provisions of the statute.” (Lungren v. Deukmejian, supra, 45 Cal.3d at p. 735.) For example, section 1797.78 defines an emergency medical services system as “a specially organized arrangement which provides for the personnel, facilities, and equipment for the effective and coordinated delivery in an EMS area of medical care services under emergency conditions.” (Italics added.) Likewise, sections 1797.204 and *9441797.252 require a local EMS agency to implement its system “based on public and private agreements” and to “coordinate and otherwise facilitate arrangements necessary to develop the emergency medical services system.” (Italics added.) And section 1797.178 expressly provides that “[n]o person or organization shall provide advanced life support or limited advanced life support unless that person or organization is an authorized part of the emergency medical services system of the local EMS agency . . . .” These provisions confirm that section 1797.201 should be interpreted as a transitional provision, requiring a section 1797.201 provider to integrate its operations into the system of its local EMS agency and permitting it to have input as to the terms of this integration if it requests a written agreement.
The City of San Bernardino (the City) and defendant-interveners (collectively, defendants) rely on Vedder v. County of Imperial (1974) 36 Cal.App.3d 654 [111 Cal.Rptr. 728], for the proposition that cities and fire districts are not “persons or organizations” within the meaning of section 1797.178. Defendants’ reliance on Vedder is misplaced. In that case, the Court of Appeal concluded that a city and a county “are not ‘persons’ as defined by Health and Safety Code section 19.” (36 Cal.App.3d at p. 662.) The court did not consider whether cities and fire districts were “organizations” for the purposes of section 1797.178. “Obviously, cases are not authority for propositions not considered therein.” (Roberts v. City of Palmdale (1993) 5 Cal.4th 363, 372 [20 Cal.Rptr.2d 330, 853 P.2d 496].)
Defendants’ construction of section 1797.178 as excluding cities and fire districts would completely undermine the Legislature’s desire to create a single emergency medical services system within the jurisdiction of each local EMS agency. Moreover, under defendants’ interpretation, cities and fire districts that do not qualify as section 1797.201 providers would elude the reach of the EMS Act altogether while those that do qualify would indisputably remain subject to the medical control provisions of chapter 5. (See § 1797.201, ante, at p. 941, fn. 1.) The resulting anomaly—that cities and fire districts that do not qualify for “grandfathering” would enjoy greater rights than section 1797.201 providers—would further fragment the delivery of prehospital emergency medical services.
Section 1797.224, added to the EMS Act in 1984, also counsels against the Court of Appeal’s interpretation of section 1797.201. That section provides that “[a] local EMS agency may create one or more exclusive operating areas in the development of a local plan, if a competitive process is utilized to select the provider or providers of the services pursuant to the plan. No competitive process is required if the local EMS agency develops or implements a local plan that continues the use of existing providers *945operating within a local EMS area in the manner and scope in which the services have been provided without interruption since January 1, 1981. . . . Nothing in this section supersedes Section 1797.201.” (§ 1797.224; see also §§ 1797.85 [“ ‘Exclusive operating area’ means an EMS area or subarea defined by the emergency medical services plan for which a local EMS agency, upon the recommendation of a county, restricts operations to one or more emergency ambulance services or providers of limited advanced life support or advanced life support.”]; 1797.226 [special provision relating to exclusive operating areas in San Bernardino County; not at issue in this case].)
In construing a statutory scheme, “provisions relating to the same subject matter must be harmonized to the extent possible.” (Lungren v. Deukmejian, supra, 45 Cal.3d at p. 735.) The Court of Appeal’s construction of the EMS Act fails to harmonize sections 1797.201 and 1797.224. As a practical matter, its interpretation of section 1797.201 would all but eliminate the ability of counties and their local EMS agencies to create exclusive operating areas within the geographic boundaries of section 1797.201 providers because, were they to do so, the exclusive operating areas would be terminable at the whim of section 1797.201 providers. In the words of one of the defendant-interveners, “[although section 1797.224 permits counties to create exclusive operating areas, section 1797.224 does not supersede section 1797.201. If a city or fire district increases the level or manner of EMS and that creates a conflict with a private provider authorized under section 1797.224, then the private provider must give way to the city or fire district.” The Court of Appeal acknowledged this effect of its ruling, explaining that “the City has not historically provided significant ambulance transport services. Thus, the County properly allowed Courtesy to provide such services within an exclusive operating area consisting of the City. However, if the City chooses to provide its own ambulance transport services, directly or through contract with other providers, including Courtesy, the City has the authority to provide and administer those services.”
Properly harmonized with section 1797.201, the language of section 1797.224 strongly supports the notion that the former provision is transitional. By providing that “[njothing in this section supersedes Section 1797.201, ” section 1797.224 confirms that a county’s power to create exclusive operating areas cannot override agreements negotiated pursuant to section 1797.201. And, to the extent such agreements have not yet been finalized, it ensures that the subject of exclusive operating areas can be addressed up front in the written agreements between section 1797.201 providers and their respective counties. This construction brings certainty and stability to the delivery of prehospital emergency medical services. *946Without such certainty and stability, counties would be unable to discharge their legal obligation to provide emergency ambulance transport services to their indigent residents, including those who live within the geographic boundaries of section 1797.201 providers, in any sort of predictable fashion. (See generally, City of Lomita v. Superior Court (1986) 186 Cal.App.3d 479 [230 Cal.Rptr. 790]; City of Lomita v. County of Los Angeles (1983) 148 Cal.App.3d 671 [196 Cal.Rptr. 221].)
In addition, defendants maintain that the legislative history of section 1797.201 supports the Court of Appeal’s interpretation of the provision. They rely heavily on a June 2, 1980, letter from the League of California Cities to Senator Garamendi, the author of Senate Bill No. 125, the bill that became the EMS Act. In the letter, the league took issue with the provision that was to become section 1797.103 (see maj. opn., ante, at p. 915), noting that it “requires the state authority to develop planning and implementation guidelines for emergency medical service systems which address manpower and training, communications, transportation and system organization and management.” The league complained “that staffing levels of city paramedic programs, the transportation and system organization which we would assume means where paramedics are stationed, how they [are] dispatched with engine companies and the utilization of their time, whether they are otherwise full-time firemen or not, etc., are fundamentally management decisions of the city fire department and ultimately the city council. We believe this because city taxpayers are financially supporting this program and city management is responsible for their efficient utilization. The city council is responsible for the level of service and the cost of the program, wholly unrelated to medical questions.” Therefore, the league concluded that it “must oppose those aspects of SB 125 which remove from cities the authority to establish service levels, types of transportation, location and system organization to the extent that those components of the emergency medical services system are not, strictly speaking, medical questions.”
Significantly, however, the Legislature’s response to the league’s concerns was not to amend section 1797.103. To the contrary, the Legislature retained the requirement that the state Emergency Medical Services Authority (the Authority) develop planning and implementation guidelines addressing, among other things, manpower and training, communications, transportation, and system organization and management. (See § 1797.103, maj. opn., ante, at p. 915.) The assurance that the Authority, counties, and local EMS agencies would not run roughshod over preexisting public providers was accomplished by the addition of section 1797.201 to the pending bill, which grants section 1797.201 providers the right to request and enter written agreements specifying the terms of their integration into the emergency medical services systems of their local EMS agencies. (See Assem. *947Amend, to Sen. Bill No. 125 (1979-1980 Reg. Sess.) June 9, 1980.) Nothing in the legislative history of the EMS Act suggests that the provision was intended to permit section 1797.201 providers to operate their own emergency medical services systems on an independent and ongoing basis. In fact, the amendment adding section 1797.201 was not even mentioned in the Legislative Counsel’s Digest, which continued to provide, as it did in the final version of the EMS Act, that local EMS agencies “would be responsible for administration of emergency medical services.” (Legis. Counsel’s Dig., Assem. Amend, to Sen. Bill No. 125 (1979-1980 Reg. Sess.) June 9, 1980; Legis. Counsel’s Dig., Sen. Bill No. 125, 4 Stats. 1980 (Reg. Sess.) Summary Dig., p. 415.)
In a similar vein, defendants rely on the fact that seven years after the enactment of the EMS Act, the Legislature enacted the Fire Protection District Law of 1987, also known as the Bergeson Fire District Law. (See § 13800 et seq.) Section 13801 of that law states, “[t]he Legislature finds and declares that the local provision of fire protection services, rescue services, emergency medical services, hazardous material emergency response services, ambulance services, and other services relating to the protection of lives and property is critical to the public peace, health, and safety of the state. Among the ways that local communities have provided for those services has been the creation of fire protection districts. Local control over the types, levels, and availability of these services is a longstanding tradition in California which the Legislature intends to retain. Recognizing that the state’s communities have diverse needs and resources, it is the intent of the Legislature in enacting this part to provide a broad statutory authority for local officials. The Legislature encourages local communities and their officials to adapt the powers and procedures in this part to meet their own circumstances and responsibilities.”
Contrary to defendants’ assertion, nothing in the Bergeson Fire District Law indicates that the Legislature intended to permit fire districts—whether they qualify as section 1797.201 providers or not—to operate outside of the emergency medical services systems of their local EMS agencies. In fact, another provision of that law expressly cross-references the EMS Act, authorizing fire districts to provide “[a]mbulance services, pursuant to [the EMS Act]” (See § 13862, subd. (e), italics added.) Like the Bergeson Fire District Law, the EMS Act expresses a preference for “local control.” Chapter 4 of the EMS Act, entitled “Local Administration,” simply places this local control under the auspices of local EMS agencies, ensuring section 1797.201 providers an ongoing role provided that they request and enter into written agreements.
Nor should we ascribe any particular significance to the fact that county participation under the EMS Act is voluntary. The voluntary nature of *948county participation appears to reflect nothing more than a desire to avoid even the arguable risk that the statute might be deemed to have imposed an unfunded mandate. (See Cal. Const., art. XIII B, § 6.) The League of California Cities letter raised a similar concern vis-á-vis cities, noting that “to remove the ability to establish service levels according to community needs and the community’s ability to pay for them would have the same effect as if the state were to mandate levels of service without providing adequate financial support.”
B. Coordinated and Integrated Chaos
The Legislature designed a template to bring order to a dangerously fragmented, spotty, and unwieldy emergency medical services system. The Court of Appeal, more than a decade after the enactment of the EMS Act, decided to reinvent chaos. The majority, eager to prove it can thrive on chaos, validates the Court of Appeal’s misconstruction and proceeds to offer its own legislative solution. There is a critical difference between the Legislature’s effort and this court’s foray into unauthorized lawmaking. The Legislature’s scheme, if given a chance, would work. The majority’s Rube Goldberg contraption never will.
Attempting to salvage what little remains of the EMS Act, the majority slaps “significant constraints” on the administrative control of section 1797.201 providers. (Maj. opn., ante, at p. 925.) For example, the majority concludes that a section 1797.201 provider is limited to those types of emergency medical services that it historically provided. (See maj. opn., ante, at pp. 929-934.) There are numerous problems with this approach.2
First, the express language of section 1797.201 allows a section 1797.201 provider to increase the “level” of services it provides, requiring only that “prehospital emergency medical services shall be continued at not less than the existing level.” (See ante, at p. 941, fn. 1, italics added.) The language of section 1797.201 does not support the majority’s proffered distinction between the “level” and the “type” of services provided. To the contrary, what is “retained” under section 1797.201 is the general right to “the administration of prehospital EMS,” which, by its very definition, includes all different *949“types” of services. (See § 1797.72 [defining “ ‘[e]mergency medical services’ ” as “the services utilized in responding to a medical emergency”].) Thus, under the language of the statute, the right of a section 1797.201 provider to increase the existing “level” of its prehospital emergency medical services encompasses the right to initiate different “types” of services. (See City of Petaluma v. County of Sonoma, supra, 12 Cal.App.4th at p. 1245 [The word “ ‘level’ ” in section 1797.201 “obviously refers to such matters as the quantity of available staff, vehicles, equipment, etc., and/or to the type and character of available EMS services as constituting basic, advanced, or limited advanced life support (see §§ 1797.60, 1797.52, 1797.92).”].)
Second, the legislative history of section 1797.201 confirms that it was not intended to limit a section 1797.201 provider to a particular “type” of prehospital emergency medical services. Before enacting section 1797.201, the Legislature amended an earlier version of the bill, which would have required that “[u]ntil such time that an agreement is reached the existing level and manner of prehospital emergency medical services shall be maintained.” (Sen. Bill No. 125 (1979-1980 Reg. Sess.) as amended June 17, 1980, italics added.) When it deleted the requirement that a section 1797.201 provider maintain the same “manner” of services, the Legislature declined to limit a section 1797.201 provider to a certain “domain,” “scope,” or “type[]” of services. (See, e.g., maj. opn., ante, at pp. 929, 931; see also Webster’s Collegiate Dict. (10th ed. 1993) p. 708 [defining “manner” as “kind” or “sort”].)
Third, attempting to draw a distinction between the “level” and the “type” of prehospital emergency medical services will prove completely unworkable where it matters the most—in practice. This case provides a good illustration. Here, there is evidence that the City provided at least some ambulance transport services as of June 1, 1980. The majority does not articulate a satisfactory explanation as to why an expansion of these services constitutes a proscribed new “type” of service rather than a permissible increase in the “level” of service. Instead, to circumvent the evidence and to avoid a problem of its own creation, the majority simply invents a new “type” of prehospital emergency medical services—“specialized ambulance services” (maj. opn., ante, at p. 934, fn. 4)—a term found nowhere in the “comprehensive system” established by the 100-plus provisions of the EMS Act. (Id. at p. 915.)
Finally, under the regime of “concurrent jurisdiction” envisioned by the majority (maj. opn., ante, at p. 933), both section 1797.201 providers and county-designated providers are permitted to operate in the same jurisdiction on an ongoing basis and with no one in charge. Such a result is wholly *950incompatible with the Legislature’s express desire to coordinate and integrate all activities relating to prehospital emergency medical services. The majority turns a blind eye to the unfortunate consequences of its decision, consequences that are already playing themselves out in a number of jurisdictions. As one commentator recently observed, “[i]n large part, the EMS Authority has played the role of the U.N. in the ‘balkanization’ of EMS services in California. While the battles between the cities and counties rage, the Authority takes the moral high ground but does little to genuinely resolve the conflicts except to issue edicts and commands. Like the U.N., it has few resources to call its own and it is too politically compromised by its ties to the warring factions (the California Ambulance Association and the Fire Fighter’s Association) to do anything that does not meet with the approval of both.” (Toma, Legal Impediments to Cost Effective Provision of Emergency Medical Services in California: Why Ambulance Franchising and Other Innovations to Control EMS Costs May Fail (1995) 17 Whittier L.Rev. 47, 61, fn. 69.) This observation demonstrates why we should stick with the real legislative solution—the one crafted by our Legislature—which would send cities and counties from the battlefield to the bargaining table. (See ante, at pp. 941-948.)
III. Conclusion
The language of section 1797.201, other provisions of the EMS Act, and the legislative intent apparent in the statute all demonstrate that a section 1797.201 provider must integrate its operations into the system of its local EMS agency. If a section 1797.201 provider desires input as to the terms of this integration, it must request a written agreement. In this case, the City has not requested such an agreement and, hence, is not entitled to any of the interim protections set forth in section 1797.201. I would reverse the contrary judgment of the Court of Appeal.

 Section 1797.201, the key provision at issue in this case, requires that “[u]pon the request of a city or fire district that contracted for or provided, as of June 1, 1980, prehospital emergency medical services, a county shall enter into a written agreement with the city or fire district regarding the provision of prehospital emergency medical services for that city or fire district. Until such time that an agreement is reached, prehospital emergency medical services shall be continued at not less than the existing level, and the administration of prehospital EMS by cities and fire districts presently providing such services shall be retained by those cities and fire districts, except the level of prehospital EMS may be reduced where the city council, or the governing body of a fire district, pursuant to a public hearing, determines that the reduction is necessary. [¶] Notwithstanding any provision of this section the provisions of Chapter 5 (commencing with Section 1798) shall apply.”
Henceforth, for ease of reference, the term “section 1797.201 provider” refers to a city or fire district that contracted for or provided prehospital emergency medical services as of June 1, 1980, and that has not yet reached a written agreement with a participating county.


 The majority’s resolution of the medical control issue is equally problematic. (See maj. opn., ante, at pp. 925-929.) Even though the majority is unable to identify a single medical control standard established by the Authority that authorizes either of the two disputed protocols, it nonetheless upholds both of the protocols under the guise of medical control. Section 1798, subdivision (a), however, expressly requires that “medical control shall be maintained in accordance with standards for medical control established by the [Authority." (Italics added.) In my view, we need not redefine medical control in order to uphold the protocols. Rather, since the City has not requested a written agreement, it is subject to the administrative control of its local EMS agency, which includes the right to mandate compliance with the protocols.